DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 3/17/2021 has been considered.  
Rejection to Claims 1-6, 9-14 and 17-20 under 35 USC 101 have not been overcome.  
Claims 1-2, 5, 9-10, 13, 17-18 are amended.
Claims 7-8, 15-16 are cancelled.
Claims 1-6, 9-14 and 17-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 17 recite the limitation "the categorized one or more custom objects." There is insufficient antecedent basis for this limitation in the claims.
Claims 2-6, 10-14 and 18-20 inherit the deficiencies of the independent claims.
Claims 6 and 14 recite the limitation "the average price." There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 9 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
extracting a plurality of constituent components from a static list of previously determined objects associated with a place of purchase; 
receiving, from a first user, one or more custom objects based on the extracted plurality of constituent components from the place of purchase; 
generating, dynamically, a price for each of the one or more selected custom objects based on the extracted plurality of constituent components; 
presenting, to the first user, the selected one or more custom objects;
determining one or more popularity values for each of the one or more custom objects, wherein each popularity value is based on one or more of a number of orders of the custom object within a period of time, a number of custom objects sold, an amount of revenue generated by the sale of the custom object, and a profit generated by the sale of the custom object;
in response to determining that the categorized one or more custom objects satisfy a popularity threshold, adding the categorized one or more custom objects to the static list of the place of purchase; and
in response to a second user ordering the selected one or more custom objects, distributing a plurality of reward points to the first user.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “extracting, receiving, generating and presenting, adding and distributing” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
extracting a plurality of constituent components from a static list of previously determined objects associated with a place of purchase; 
receiving, from a first user, one or more custom objects based on the extracted plurality of constituent components from the place of purchase; 
generating, dynamically, a price for each of the one or more selected custom objects based on the extracted plurality of constituent components; 
presenting, to the first user, the selected one or more custom objects;
determining one or more popularity values for each of the one or more custom objects, wherein each popularity value is based on one or more of a number of orders of the custom object within a period of time, a number of custom objects sold, an amount of revenue generated by the sale of the custom object, and a profit generated by the sale of the custom object;
in response to determining that the categorized one or more custom objects satisfy a popularity threshold, adding the categorized one or more custom objects to the static list of the place of purchase; and
in response to a second user ordering the selected one or more custom objects, distributing a plurality of reward points to the first user.


The additional elements of claim 9 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  one or more processors, computer-readable memories, storage medium and program instructions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the personal shopping carts are virtual, and the sharing is done in an online (digital) environment, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 9, taken individually or as a whole, the additional elements of claim 9 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving one or more custom objects presenting the custom objects) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. using personal virtual shopping carts to store information about items, input of selected items into a personal virtual Versata, OIP Techs
Electronically scanning or extracting data from a physical document (e.g., extracting a plurality of constituent components from a static list), Content Extraction and Transmission
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 9 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 17 is a computer program product comprising computer readable storage media reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-6, 10-14 and 18-20 are dependencies of claims 1, 9 and 17. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-11, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0073925 A1 to Renfroe in view of U.S. Patent Application No. 2013/0013383 A1 to Vitti.
	
Regarding Claim 1, Renfroe discloses a computer-implemented method comprising: 
extracting a plurality of constituent components from a static list of previously determined objects associated with a place of purchase; ([0196] The menu store (static list) comprises a plurality of menu items associated with an establishment, and each menu item of the plurality of menu items comprises one or more ingredients of a plurality of ingredients (constituent components).)
receiving, from a first user, one or more custom objects based on the extracted plurality of constituent components from the place of purchase; ([0035] once a drink is ordered by a customer through the system, the order would be communicated back to the bar on an electronic display. Rather than just list the orders outstanding, the display could also allow the bartender to see the instructions for how to make a drink (what ingredients, in what order, and any extra steps 
generating, dynamically, a price for each of the one or more selected custom objects based on the extracted plurality of constituent components;  ([0093] The database may contain customer purchase history data indicating a direct correlation between how heavily it is snowing and how many order requests for scotch the back office system 101 receives (e.g., demand will increase throughout the night). In turn, the back office system 101 may program the price of scotch to gradually increase over the course of the evening. (changing the price of scotch (ingredient) as the night progresses is interpreted as a dynamic pricing for a scotch mixed drink based on the scotch ingredient.  Examiner notes that mixed drinks with multiple ingredients are discussed throughout the Renfroe, for example at [0138])
presenting, to the first user, the selected one or more custom objects; (Fig. 2B illustrates presenting a custom order for gin and tonic mixed drink and 2C presenting a confirmation that the gin and tonic has been selected)
determining one or more popularity values for each of the one or more custom objects, wherein each popularity value is based on one or more of a number of orders of the custom object within a period of time, a number of custom objects sold, an amount of revenue generated by the sale of the custom object, and a profit generated by the sale of the custom object; ([0034] The ability to update the electronic menu may allow the customers to order their favorite drinks or meals and save the information for a subsequent visit to the establishment. The selection may be tracked including the number of other patrons ordering the selection. Incentives such as allowing patrons to name the selection if the selection becomes popular may increase the number of contributions to the electronic menu [0081] The new item popularity may be tracked by recording the number 
in response to determining that the categorized one or more custom objects satisfy a popularity threshold, adding the categorized one or more custom objects to the static list of the place of purchase; and in response to a second user ordering the selected one or more custom objects, distributing a reward to the first user.. ([0081] The new item popularity may be tracked by recording the number of orders for the new item, the amount of revenue generated by the new item, the number of customers ordering the new item, or the like. If the information indicates that the popularity of the new item exceeds a threshold (e.g., a number of requests exceeds a request threshold, etc.), the customer that originally submitted the new item information may receive one or more incentives. [0082] The popularity of the drink can be tracked by recording the number of times the drink is ordered. In some embodiments, a tasting competition can be held to choose the most popular drinks and identity any new drink items that should be added to the electronic menu, [0126] For example, the most popular (e.g., the top ten) new drink items may be created (categorized drinks))

But does not explicitly disclose distributing a plurality of reward points.  
Vitti, on the other hand, teaches distributing a plurality of reward points. ([abstract] The mobile voucher system also facilitates consumers who can create their own deals/vouchers using the mobile voucher system.  The mobile voucher system also facilitates consumer referral rewards where consumers can earn reward points for the purchasing activity of friends in their online social networks. [0036] the system incentivizes consumers who purchase a deal to share the purchase with their friends on social media platforms, provides the consumer with a unique 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Renfroe, the features as taught by Vitti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Renfroe, to include the teachings of Vitti, in order to incentivize sharing with friends (Vitti, [0036]).
 
Regarding Claim 2, Renfroe in view of BBB teaches the method of claim 1. 
Renfroe discloses browsing, by the first user, the static list of previously determined objects associated with the place of purchase.  ([0028] customers at the restaurant or bar would be able to view the entire menu in electronic format,) 
Regarding Claim 3, Renfroe in view of BBB teaches the method of claim 1. 
Renfroe discloses categorizing the selected one or more custom objects as one or more trending creations; and in response to determining that the categorized one or more custom objects satisfies a popularity threshold, incorporating the categorized one or more custom objects to a list of large- scale industry-based trends..  [0082] The popularity of the drink can be tracked by recording the number of times the drink is ordered. In some embodiments, a tasting competition can be held to choose the most popular drinks and identity any new drink items that should be added to the electronic menu, [0126] For example, the most popular (e.g., the top ten) new drink items may be created (categorized drinks) [0094] . The bar may analyze the data from the neighboring bars to detect customer ordering trends within the vicinity in substantially real time. For example, the back office system 101 may determine that several neighboring bars are experiencing high volumes of order requests for high priced wine. [0085] as another example, the system may be operated by a third party, which may utilize information across multiple businesses and/or establishments. Based on the customer order history data, the back office system 101 may draw various conclusions. For example, the back office system 101 may determine patterns and/or trends associated with particular customers and/or groups of customers.)
Regarding Claim 5, Renfroe in view of BBB teaches the method of claim 1. 
Renfroe discloses in response to determining that the first user and the place of purchase enter into an agreement to the generated price for the selected one or more custom objects, producing a series of instructions for the place of purchase to create the selected one or more custom objects.  [0144] The customer may then select an option for adding a new menu item. The new menu item may comprise a drink and/or a food item. The option may allow the ingredients for the new item and their amounts to be entered into the electronic menu along with any preparation instructions. The ingredient list may specify preferences for certain brands of ingredients and/or acceptable substitutions. [0154] When preparation instructions are also 
Claim 9 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 10 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 11 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 13 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 17 recites a computer program product comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 18 recites a computer program product comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 19 recites a computer program product comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0073925 A1 to Renfroe and U.S. Patent Application No. 2013/0013383 A1 to Vitti in view of U.S. Patent Application No. 2019/0295440 A1 to Hadad.

Regarding Claim 4, Renfroe in view of BBB teaches the method of claim 1. 
However the combination of Renfroe and BBB does not explicitly teach wherein extracting the plurality of constituent components from the static list of previously determined objects associated with the place of purchase, further comprises:
parsing the static list of previously determined objects associated with the place of purchase;
identifying each previously determined object associated with the parsed static list by utilizing natural language processing (NLP) and an ontology structure; and
identifying the plurality of constituent components associated with each identified previously determined object, by utilizing NLP and the ontology structure, based on a title associated with each identified previously determined object and a description associated with each identified previously determined object on the parsed static list. 
Hadad, on the other hand, teaches extracting the plurality of constituent components from the static list of previously determined objects associated with the place of purchase, further comprises: parsing the static list of previously determined objects associated with the place of purchase; ([0168] The food analysis system 210 can use NLP and other machine learning algorithms to parse the collected food-related texts into a structured format 340, analyze their characteristics 350, and validate that a resulting analysis is correct 360.  The food analysis system 210 can use the validated characteristics to map the foods in the food ontology. [0217] Food parsing may comprise transforming a single raw-text ingredient (e.g., "1 cup brown sugar") into an equivalent food item, serving and/or amount according to the food ontology.) identifying each previously determined object associated with the parsed static list by utilizing natural language processing (NLP) and an ontology structure; and identifying the plurality of constituent components associated with each identified previously determined object, by utilizing NLP and the ontology structure, based on a title associated with each identified previously determined object and a description associated with each identified previously determined object on the parsed static list. ([0009] one or more algorithms can be configured to classify the food-related data into one or more categories.  One or more algorithms can comprise (1) a natural language processing (NLP) algorithm, [0199] having a matching menu positive term in a menu category title can indicate the food item may belong to a particular food label [0102] not having a matching negative term or menu category title or the food items name can tag the item with a label using labeling logic)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Radcliffe, the features as taught by Hadad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe, to include the teachings of Hadad, in order to allow individuals to make decisions (Hadad, [0002]).
Claim 12 recites a system comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 20 recites a computer program product comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0073925 A1 to Renfroe and U.S. Patent Application No. 2013/0013383 A1 to Vitti in view of U.S. Patent Application No. 2010/0030661 A1 to Friedland.

Regarding Claim 6, Renfroe in view of BBB teaches the method of claim 1. 
But does not explicitly teach generating, dynamically, the price for each of the one or more selected custom objects based on the extracted plurality of constituent components, further comprises: computing a preliminary price for the selected one or more custom objects, wherein a set of data associated with the average price for each constituent component from the plurality of constituent components is generated, wherein the average price for each constituent component from the plurality of constituent components are added; and computing a final price for the selected one or more custom objects, wherein a markup is applied to the computed preliminary price for the selected one or more custom objects.  
Friedland, on the other hand, teaches generating, dynamically, the price for each of the one or more selected custom objects based on the extracted plurality of constituent components, further comprises: computing a preliminary price for the selected one or more custom objects, (Fig. 9 shows a previous order cost for each ingredient in a recipe and a total previous recipe cost) wherein a set of data associated with the average price for each constituent component from the plurality of constituent components is generated, wherein the average price for each constituent component from the plurality of constituent components are added; (Fig. 9 shows a 6-month average cost for each ingredient in a recipe and a total average recipe cost) and computing a final price for the selected one or more custom objects, (Fig. 9 shows a total current wherein a markup is applied to the computed preliminary price for the selected one or more custom objects. ([0141] the interactive environment 112, at step 1214, determines if pricing information for any of the items in the order has changed.  If the result of this determination is positive, the interactive environment 112, at step 1216, notifies the user of the pricing change. [a pricing change is interpreted to be an applied markup.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Radcliffe, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe, to include the teachings of Friedland, in order to manage orders with vendors (Friedland, [0004]).
Claim 14 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered.
Rejection to claims 8 and 16 have been overcome by cancellation.  Examiner notes that new rejections under 112(b) have been applied.  Examiner directs Applicant’s attention to the office action, above.  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that “like the subject matter of the claims in Thales Visionix, the claimed invention is not directed to the abstract idea of assessing the price and popularity of one or more customer objects … The claimed invention is directed to a method for the design, evaluation, presentation and sharing of one or more custom objects.”
Examiner disagrees.  The claims of Thales Visionix Inc. specified a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform.  Therefore the claims were not directed to mathematical equations, nor any other abstract idea and were found eligible.  Applicant’s claims do not provide a technological improvement such as using inertial sensors in a non-conventional manner to reduce measuring errors.  Instead the claims provide a method for allowing customers to customize items and provide pricing for an order of the customized item.  This is clearly grouped under advertising, marketing or sales activities or behaviors under the certain methods of organizing human activity grouping of abstract ideas.  The claims recite and abstract idea and are therefore ineligible at step 2A prong 1.

Applicant further argues that “the claimed invention is integrated into a practical application” because the “claimed invention reflects an improvement to a technical field,” similar to Finjan and Core Wireless.

Examiner disagrees.  If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible (see MPEP 2106.05(a)).
Applicant’s specification provides the following regarding handling the creation of one or more custom objects:
“Then, at 212, the instructions for creating the custom object are produced. Utilizing the GUI, the object customization program 110a, 110b may then present the user with graphical icons and images associated with the selected custom object. The user may then select a series of graphical icons or images associated with different versions or constituent components that may be included in the custom object. Based on the selections of the user, the object customization program 110a, 110b may produce a series of instructions or suggestions for the vendor associated with the custom object detailing how the custom object may be produced, designed, presented to the user, or made. The instructions may be generated by utilizing previously searched alternates or versions of the custom object or to the constituent components associated with the custom object, by utilizing image searches performed by APIs associated with the object customization program 110a, 110b. The vendor may then utilize the produced instructions to create the custom object for the user. 
In at least one embodiment, the object customization program 110a, 110b may utilize graphs to determine and produce instructions for the custom object. The object customization program 110a, 110b may organize the possible instructions into a sequence of tasks that connect the constituent components to the custom object. The sequences may be viewed as a graph (e.g., 

While the specification provides details regarding the manner in which the creation of custom objects is actually accomplished, these details are not reflected in the claims.  Further, there is no indication that handling the creation of one or more custom objects improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO

Applicant further argues that “through use of the present invention, data regarding a custom object comprised of a custom combination of known components may be transformed into a determination of an appropriate price for the custom object, the creation and presentation of the physical custom object, and an evaluation of the popularity of the custom object… and effect a transformation of a particular article to a different state or thing.”
Examiner disagrees. It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.  Transformation of a physical or tangible object or substance is more likely to provide significantly more (or integrate a judicial exception into a practical application) than the transformation of an intangible concept such as a contractual obligation or mental judgment.  In this case, the transformation of data into a determination is far more similar to the transformation of an intangible concept such as a mental judgement than for 

Applicant further argues that “the claimed invention analyzes and determines a popularity of a custom object and acts upon the analysis by adding the custom object to the static list of the place of purchase, and distributing a plurality of reward points to the user who designed the custom object” … which “should be considered a practical application of the alleged abstract idea.
Examiner disagrees. Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Applicant has not provided any evidence that adding a custom object to a static list and distributing reward points to users provides any improvement to the functioning of a computer.  There is no transformation of an article to a different state or thing, as discussed above.  Further, the claims only use generic computer components to perform abstract commercial interactions including product customization and reward point distribution, which only applies the abstract idea to a technological environment.  The claims are not integrated into a practical application.

Applicant further argues that the invention amounts to significantly more because “the claimed invention is directed to technical solutions to the problems of determining a price of a custom object, determining which custom objects may be popular and incentivizing the design of popular custom objects.
Examiner disagrees.  These problems are not technical in nature and represent business problems that sellers face outside the realm of computer technology.  The problems exist without the use of computers or the internet, and their solutions may be performed without the use of technology also.  Merely applying the abstract solutions to business problems to a technological environment such as computer processors and the internet does not provide significantly more.

Applicant further argues that the claimed invention is similar to the claims in Bascom.
BASCOM states examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the non-conventional and non-generic arrangement of known, conventional elements.  Applicant's claims do not arrange its known, conventional elements in a non-conventional or non-generic way.  Computer-readable storage media and program instructions for executing stored program instructions, do not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning .

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 

Applicant argues that “Radcliffe, Hadad, Friedland and Vitti in their entireties and in any combination make no mention or suggestion of the above limitations incorporated into amended claim 1.”
However, Neither Radcliffe, Hadad, nor Friedland is relied upon to teach these limitations in the claims.  Examiner relies on newly cited Renfroe to teach the claim as a whole, and turns to Vitti to teach only that reward points may be distributed.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625